Case 1:19-cv-02203-WJM-NYW Document 82 Filed 06/17/21 USDC Colorado Page 1 of 26




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge William J. Martínez

   Civil Action No. 19-cv-2203-WJM-NYW
   Consolidated with Civil Action Nos. 19-cv-2205 & 19-cv-2208

   WEIHONG MA,
   MEI CI MA,
   QUAN SHENG MA, and
   RESTORATION ENTERPRISES, LLC,

          Plaintiffs,

   v.

   AUTO-OWNERS INSURANCE COMPANY,

          Defendant.


        ORDER GRANTING DEFENDANT AUTO-OWNERS INSURANCE COMPANY’S
          MOTION FOR SUMMARY JUDGMENT AND VACATING AS MOOT THE
          RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE


          This consolidated civil action arises out of an insurance dispute and is before the

   Court on Defendant Auto-Owners Insurance Company’s (“Auto-Owners”) Motion for

   Summary Judgment (“Motion”). (ECF No. 55.) Plaintiffs Weihong Ma (“Mr. Ma”), Mei Ci

   Ma (“Ms. Ma”), Quan Sheng Ma (“Mr. Quan Ma”), and Restoration Enterprises, LLC

   (“Restoration”) (collectively, “Plaintiffs”) responded in opposition (ECF No. 65), and

   Auto-Owners replied (ECF No. 77).

          Also before the Court is the November 9, 2020 Recommendation of the United

   States Magistrate Judge (“Recommendation”) on Auto-Owners’s Motion for Sanctions

   for Plaintiff Mei Ci Ma’s Failure to Comply with Court Orders and Appear for Deposition

   [ECF No. 61] (“Motion for Sanctions”). (ECF No. 80.) Auto-Owners objected to the
Case 1:19-cv-02203-WJM-NYW Document 82 Filed 06/17/21 USDC Colorado Page 2 of 26




   Recommendation. (ECF No. 81.) Plaintiffs did not object to the Recommendation.

          For the following reasons, the Motion is granted, and the Recommendation is

   vacated as moot.

                                   I. STANDARD OF REVIEW

          Summary judgment is warranted under Federal Rule of Civil Procedure 56 “if the

   movant shows that there is no genuine dispute as to any material fact and the movant is

   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v.

   Liberty Lobby, Inc., 477 U.S. 242, 248–50 (1986). A fact is “material” if, under the

   relevant substantive law, it is essential to proper disposition of the claim. Wright v.

   Abbott Labs., Inc., 259 F.3d 1226, 1231–32 (10th Cir. 2001). An issue is “genuine” if

   the evidence is such that it might lead a reasonable trier of fact to return a verdict for the

   nonmoving party. Allen v. Muskogee, 119 F.3d 837, 839 (10th Cir. 1997).

          In analyzing a motion for summary judgment, a court must view the evidence and

   all reasonable inferences therefrom in the light most favorable to the nonmoving party.

   Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998) (citing Matsushita

   Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). In addition, the

   Court must resolve factual ambiguities against the moving party, thus favoring the right

   to a trial. See Houston v. Nat’l Gen. Ins. Co., 817 F.2d 83, 85 (10th Cir. 1987).

                                       II. BACKGROUND

   A.     Introduction

          On May 8, 2017, a hailstorm caused property damage to real property owned by

   Mr. and Ms. Ma in Denver, Colorado, real property owned by Mr. Quan Ma in Wheat

   Ridge, Colorado, and real property owned by Mr. and Ms. Ma in Thornton, Colorado

   (collectively, the “Properties”). (ECF No. 2 ¶¶ 1, 6; ECF No. 19 ¶¶ 1, 6; ECF No. 24


                                                 2
Case 1:19-cv-02203-WJM-NYW Document 82 Filed 06/17/21 USDC Colorado Page 3 of 26




   ¶¶ 1, 6.) At the time of the hailstorm, Auto-Owners insured each property under

   separate policies. (ECF No. 2 ¶ 5; ECF No. 19 ¶ 5; ECF No. 24 ¶ 5.) Plaintiffs

   (excluding Restoration) filed individual claims for each Property. (ECF No. 2 ¶ 7; ECF

   No. 19 ¶ 7; ECF No. 24 ¶ 7.) Auto-Owners sent adjusters to inspect each property

   individually, and disputes soon arose between Auto-Owners and Plaintiffs as to the

   amount of damages and costs of repairs for the Properties. (ECF No. 2 ¶¶ 8–17; ECF

   No. 19 ¶¶ 8-17; ECF No. 24 ¶¶ 8-17.)

   B.     Material Facts 1

          1.       Denver Claims2

          Mr. and Ms. Ma are the owners of a commercial property located at 2630 West

   Alameda Avenue, Denver, Colorado 80219 (“Denver Property”). (ECF No. 55 ¶ 1.)

   This property was covered under a commercial insurance policy (Tailored Protection

   Policy, Policy Number 134632-74073749-16), issued by Auto-Owners to Mr. and Ms.

   Ma, with effective dates from October 31, 2016 through October 31, 2017. (Id. ¶ 2.)

   Approximately nine months after the hailstorm, on February 7, 2018, Mr. and Ms. Ma

   filed a claim with Auto-Owners for alleged hail damage to the Denver Property. (Id. ¶ 4.)

          On February 7, 2018, Auto-Owners sent correspondence to Named Insureds

   Weihong Ma and Mei Ci Ma requesting that they complete a “Sworn Statement in Proof

   of Loss” form (“Proof of Loss”) setting forth an itemized statement of the alleged hail



          1
            The following factual summary is based on the parties’ briefs on the Motion and
   documents submitted in support thereof. Plaintiffs admit every fact set forth in Auto-Owners’s
   Movant’s Statement of Material Facts. (ECF No. 55 at 5–13; ECF No. 65 at 3–5.) All citations
   to docketed materials are to the page number in the CM/ECF header, which sometimes differs
   from a document’s internal pagination.
          2
              The Denver claims are brought in Civil Action No. 19-cv-2203-WJM-NYW.



                                                  3
Case 1:19-cv-02203-WJM-NYW Document 82 Filed 06/17/21 USDC Colorado Page 4 of 26




   damage being claimed at the Denver Property. (Id. ¶ 5.) On May 17, 2018, Auto-

   Owners requested that Restoration, Plaintiffs’ contractor, provide a full and complete

   estimate for all repairs it believed were necessary at the property due to the alleged hail

   damage. 3 (Id. ¶ 6.) No response was provided. (Id.)

          On June 1, 2018, Auto-Owners requested a copy of Restoration’s full estimate

   for claimed repairs at the Denver Property, which despite a representation by Brad

   Olson, the principal of Restoration, had never been provided. (Id. ¶ 7.) No response to

   Auto-Owners’s request was provided. (Id.) On August 16, 2018, Restoration provided

   an invoice to Auto-Owners, which it stated was for the “entire project,” with a total cost

   of repair of $177,021.55. (Id. ¶ 8.) On September 21, 2018, Auto-Owners requested

   that Restoration submit a Proof of Loss, as required under the policy, along with

   documentation supporting their claim. (Id. ¶ 9.) On November 2, 2018, Auto-Owners

   again requested that Restoration submit a sworn Proof of Loss, its full and complete

   estimate for all hail damage being claimed at the Denver Property, and a statement

   advising as to any disagreement it had with Auto-Owners’s evaluation of this claim. (Id.

   ¶ 10.) No response was provided. (Id.)



          3
             While it is not entirely clear from the pleadings and briefs, it appears as though at some
   point, Plaintiffs assigned their claims to Restoration. In connection with this issue, in the Motion,
   Auto-Owners anticipates that Plaintiffs “may seek to avoid the consequences of their collective
   failure to cooperate based on the assignments of their claims to [Restoration].” (ECF No. 55 at
   20.) In the response, Plaintiffs do not dispute Auto-Owners’s statements regarding any
   assignment to Restoration and make no other arguments related to any assignment. (See ECF
   No. 65.)

           Further, Auto-Owners argues that “[t]he assignments simply serve to impose the same
   duty of cooperation on [Restoration], which now affirmatively ‘stands in the shoes of the
   assignor.’” (ECF No. 55 at 20 (citing Dean Witter Reynolds Inc. v. Variable Annuity Life Ins.
   Co., 373 F.3d 1100, 1110 (10th Cir. 2004)).) Again, Plaintiffs do not dispute this point. (See
   ECF No. 65.)



                                                    4
Case 1:19-cv-02203-WJM-NYW Document 82 Filed 06/17/21 USDC Colorado Page 5 of 26




          On December 3, 2018, Auto-Owners again requested that Restoration provide a

   sworn Proof of Loss and supporting documents. (Id. ¶ 11.) On December 12, 2018,

   Restoration submitted a Proof of Loss form, without any explanation or supporting

   documents, in which it claimed a total repair cost for alleged hail damage at the Denver

   Property for $350,000. (Id. ¶ 12.) On January 17, 2019, Auto-Owners requested that

   Restoration provide documentary support for the dollar amounts set forth in its Proof of

   Loss. (Id. ¶ 13.) No response was provided. (Id.) On March 7, 2019, Auto-Owners

   sent out a follow-up letter to Restoration requesting documents supporting the figures

   contained in its Proof of Loss. (Id. ¶ 14.) No response was received. (Id.)

          On May 8, 2019, Plaintiffs filed suit against Auto-Owners, bringing claims for

   breach of contract, common law bad faith breach of contract, and unreasonable delay or

   denial of the claim in violation of Colorado Revised Statutes, §§ 10-3-1115 and 10-3-

   1116. (Id. ¶ 15; ECF No. 2.) Plaintiffs allege that Auto-Owners underpaid their claim

   and refused to issue a full and fair payment for the covered loss. (ECF No. 2 ¶ 12.) On

   July 31, 2019, Auto-Owners filed its Answer. 4

          On December 6, 2019, approximately seven months after suit was filed, as part

   of their initial disclosures required by Federal Rule of Civil Procedure 26(a)(1), Plaintiffs

   provided what was represented to be a full estimate for all hail damage being claimed at

   the Denver Property. (ECF No. 55 ¶ 16.) However, this estimate had never been

   provided to Auto-Owners prior to the commencement of litigation. (Id.)

          On June 1, 2020, approximately thirteen months after suit was filed and over



          4
            The parties did not file the Answers in any of these cases on the docket. The Court
   located the Answers for all three cases on their respective state court dockets.



                                                  5
Case 1:19-cv-02203-WJM-NYW Document 82 Filed 06/17/21 USDC Colorado Page 6 of 26




   three years after the hailstorm, Plaintiffs provided an increased estimate from a retained

   expert seeking additional damages. (Id. ¶ 17.) This estimate for the Denver Property

   had never been provided to Auto-Owners prior to the commencement of litigation. (Id.)

          2.       Wheat Ridge Claims 5

          Mr. Quan Ma is the owner of this commercial property located at 5280 W

   38th Ave, Wheat Ridge, Colorado 80212 (“Wheat Ridge Property”). (Id. ¶ 18.)6 This

   property was covered under a commercial insurance policy (Tailored Protection Policy,

   Policy Number 164632-74768430-16), issued by Auto-Owners to Quan Sheng Ma, with

   effective dates from June 22, 2016 through June 22, 2017. (Id. ¶ 19.) Approximately

   two and a half months after the hailstorm, on June 29, 2017, Mr. Quan Ma filed a claim

   with Auto-Owners for alleged hail damage to the Wheat Ridge Property. (Id. ¶¶ 20–21.)

          On December 27, 2017, Auto-Owners sent correspondence to Named Insured

   Quan Sheng Ma advising that it disagreed with the estimates provided by Restoration

   and advised that if he disagreed with Auto-Owners’s estimate that he provide supporting

   documentation, including a proof of loss. (Id. ¶ 22.)

          By letter dated October 17, 2018, Auto-Owners requested that Restoration

   provide a sworn Proof of Loss, including supporting documentation, setting forth the

   specific disagreements that it had with Auto-Owners’s evaluation. (Id. ¶ 23.) No

   response was provided. (Id.) By letter dated November 2, 2018, Auto-Owners again

   requested a sworn Proof of Loss with supporting documentation, a final estimate for

          5
              The Wheat Ridge Property claims are brought in Civil Action No. 19-cv-2205-WJM-
   NYW.
          6
           Auto-Owners mistakenly wrote the address of the Denver Property in paragraph 18.
   The Court has written the address for the Wheat Ridge Property as pled in the Complaint. (ECF
   No. 19 ¶ 1.)



                                                  6
Case 1:19-cv-02203-WJM-NYW Document 82 Filed 06/17/21 USDC Colorado Page 7 of 26




   Restoration’s complete scope of work, and a statement as to those items for which

   Restoration believed there was disagreement with Auto-Owners. (Id. ¶ 24.) No

   response was provided. (Id.)

          On December 14, 2018, Restoration provided a Proof of Loss, without any

   explanation or supporting documents, in which it set forth a total claimed repair cost of

   $240,000. (Id. ¶ 25.) On January 7, 2019, Auto-Owners sent correspondence to

   Restoration requesting supporting documentation for the dollar amounts set forth in its

   Proof of Loss. (Id. ¶ 26.) No response was provided. (Id.) On February 13, 2019,

   Auto-Owners sent further correspondence to Restoration requesting information and

   documents supporting its Proof of Loss. (Id. ¶ 27.) No response was provided. (Id.)

   By letter dated May 6, 2019, Auto-Owners again requested supporting

   information and documents for Plaintiffs’ Proof of Loss. (Id. ¶ 28.) No response was

   provided. (Id.)

          On May 8, 2019, Plaintiffs filed suit against Auto-Owners, bringing claims for

   breach of contract, common law bad faith breach of contract, and unreasonable delay or

   denial of the claim in violation of Colorado Revised Statutes, §§ 10-3-1115 and 10-3-

   1116. (Id. ¶ 29; ECF No. 19.) Plaintiffs allege that Auto-Owners underpaid their claim

   and refused to issue a full and fair payment for the covered loss. (ECF No. 19 ¶ 12.)

   On July 31, 2019, Auto-Owners filed its Answer.

          On January 24, 2020, over eight months after suit was filed, Plaintiffs provided

   what was represented to be a full estimate for all hail damage being claimed at the

   Wheat Ridge Property in response to Requests for Production served by Auto-Owners.

   (ECF No. 55 ¶ 30.) This estimate was never provided to Auto-Owners prior to the




                                               7
Case 1:19-cv-02203-WJM-NYW Document 82 Filed 06/17/21 USDC Colorado Page 8 of 26




   commencement of litigation. (Id.)

          On June 1, 2020, approximately thirteen months after suit was filed and over

   three years after the hailstorm, Plaintiffs provided an increased estimate from a retained

   expert. (Id. ¶ 31.) This estimate was never provided to Auto-Owners prior to the

   commencement of litigation. (Id.)

          3.       Thornton Claims7

          Mr. and Ms. Ma are the owners of this commercial property located at 8610

   Washington Street, Thornton, Colorado 80229 (“Thornton Property”). (Id. ¶ 32.) This

   property was covered under a commercial insurance policy (Tailored Protection Policy,

   Policy Number 164632-74130999-16), issued by Auto-Owners to Weihong Ma, with

   effective dates from July 1, 2016 through July 1, 2017. (Id. ¶ 33.)

          Just over two months after the hailstorm, on July 12, 2017, Mr. and Ms. Ma made

   a claim with Auto-Owners for alleged hail damage to the Thornton Property. (Id. ¶¶ 34–

   35.)

          On March 22, 2018, Auto-Owners requested that Restoration provide

   its final estimate and completion photos for the roof of the building such that recoverable

   depreciation could be released and this aspect of the claim closed out. (Id. ¶ 36.)

   Restoration sent photos but did not provide an invoice. (Id.) On March 23, 2020, Auto-

   Owners again requested that Restoration provide its final invoice for the roof of the

   building. (Id. ¶ 37.)

          On August 7, 2018, despite never making a claim for alleged mold, Restoration

   provided Auto-Owners with and an invoice for mold remediation. (Id. ¶ 38.)


          7
              The Thornton Property claims are brought in Civil Action No. 19-cv-2208-WJM-NYW.



                                                  8
Case 1:19-cv-02203-WJM-NYW Document 82 Filed 06/17/21 USDC Colorado Page 9 of 26




   Nonetheless, Auto-Owners evaluated this claim and issued payment. (Id.)

          By letter dated March 14, 2019, received by Auto-Owners on March 29, 2019,

   Restoration demanded appraisal under the policy and requested that Auto-Owners

   enter into a tolling agreement. (Id. ¶ 39.) With this correspondence, Restoration

   submitted an unsigned Proof of Loss form, claiming $256,393.83 in damages, which

   was not itemized and did not include all necessary supporting documents as

   requested by Auto-Owners. (Id.) On April 22, 2019, Auto-Owners sent a letter to

   Restoration requesting documentary support for Plaintiffs’ claims. (Id. ¶ 40.) No

   response was provided. (Id.)

          On May 9, 2019, Plaintiffs filed suit against Auto-Owners, bringing claims for

   breach of contract, common law bad faith breach of contract, and unreasonable delay or

   denial of the claim in violation of Colorado Revised Statutes, §§ 10-3-1115 and 10-3-

   1116. (Id. ¶ 41; ECF No. 24.) Plaintiffs allege that Auto-Owners underpaid their claim

   and refused to issue a full and fair payment for the covered loss. (ECF No. 24 ¶ 13.)

   On July 31, 2019, Auto-Owners filed its Answer.

          On January 24, 2020, over eight months after suit was filed, Plaintiffs provided

   what was represented to be a full estimate for all hail damage being claimed at the

   Thornton Property in response to Requests for Production served by Auto-Owners. 8

   (ECF No. 55 ¶ 42.) This estimate was never been provided to Auto-Owners prior to the

   commencement of litigation. (Id.)



          8
            Paragraph 42 of the Movant’s Statement of Material Facts says the “Wheat Ridge
   Property,” but the Court assumes this is a typographical error, as this section concerns the
   Thornton Property. (ECF No. 55 at 13 ¶ 42.) And as noted above, Plaintiffs do not dispute any
   material facts set forth by Auto-Owners.



                                                 9
Case 1:19-cv-02203-WJM-NYW Document 82 Filed 06/17/21 USDC Colorado Page 10 of 26




          On June 1, 2020, approximately thirteen months after suit was filed and over

   three years after the hailstorm, Plaintiffs provided an increased estimate from a retained

   expert. (Id. ¶ 43.) This estimate was never provided to Auto-Owners prior to the

   commencement of litigation. (Id.)

   C.     Applicable Policy Provisions 9

          The Tailored Protection insurance policies (“Policy” or “Policies”) issued by Auto-

   Owners to Mr. Ma, Ms. Ma, and Mr. Quan Ma all contain identical language setting forth

   the coverage afforded under the policies, as well as the duties and obligations on the

   part of Mr. Ma, Ms. Ma, and Mr. Quan Ma, as Insureds. (ECF No. 55 at 13; ECF No.

   56-2; ECF No. 56-13; ECF No. 56-23 & 56-24.) Each policy contains provisions

   requiring Mr. Ma, Ms. Ma, and Mr. Quan Ma to cooperate with Auto-Owners.

          1.     Cooperation Provisions

                 E. BUILDING AND PERSONAL PROPERTY COVERAGE
                 FORM

                                                ***

                 3.     Duties In the Event of Loss Or Damage

                        a. You must see that the following are done in the
                        event of loss or damage to Covered Property:

                                                ***

                                (2) Give us prompt notice of the loss or
                                damage. Include a description of the property
                                involved.

                                (3) As soon as possible, give us a description
                                of how, when and where the loss or damage

          9
            In their response, Plaintiffs do not challenge Auto-Owners’s statement of facts
   regarding the provisions and requirements contained in the Policies issued by Auto-Owners for
   the three properties at issue here. (See generally ECF No. 65; see ECF No. 77 at 4.)



                                                10
Case 1:19-cv-02203-WJM-NYW Document 82 Filed 06/17/21 USDC Colorado Page 11 of 26




                             occurred.

                                            ***

                             (6) As often as may be reasonably required,
                             permit us to inspect the property proving the
                             loss or damage and examine your books and
                             records. Also permit us to take samples of
                             damaged and undamaged property for
                             inspection, testing and analysis, and permit us
                             to make copies from your books and records.

                             (7) Send us a signed, sworn proof of loss
                             containing the information we request to
                             investigate the claim. You must do this within
                             60 days after our request. We will supply you
                             with the necessary forms.

                             (8) Cooperate with us in the investigation or
                             settlement of the claim.

         2.    Concealment, Misrepresentations, and Fraud Provisions

               Commercial Property Conditions

               A. Concealment, Misrepresentation, Or Fraud

               This Coverage Part is void in any case of fraud by you as it
               relates to this Coverage Part at any time. It is also void if
               you or any other insured, at any time, intentionally conceal or
               misrepresent a material fact concerning:

                      1. This Coverage Part;
                      2. The Covered Property;
                      3. Your interest in the Covered Property; or
                      4. A claim under this Coverage Part.

               D. Legal Action Against Us

               No one may bring a legal action against us under this
               Coverage Part unless:

                      1. There has been full compliance with all of the terms
                      of this Coverage Part.

               Colorado Changes – Concealment, Misrepresentation,
               or Fraud


                                             11
Case 1:19-cv-02203-WJM-NYW Document 82 Filed 06/17/21 USDC Colorado Page 12 of 26




                 The CONCEALMENT, MISREPRESENTATION OR FRAUD
                 Condition is replaced by the following:

                 CONCEALMENT, MISREPRESENTATION OR FRAUD
                 We will not pay for any loss or damage in any case of:

                        1. Concealment or misrepresentation of a material
                        fact; or

                        2. Fraud committed by you or any other insured
                        (“insured”) at any time and relating to coverage under
                        this policy.

   D.     Procedural History

          Plaintiffs filed their cases in the Denver County District Court (the Denver

   Property claims), the Jefferson County District Court (the Wheat Ridge Property claims),

   and the Adams County District Court (the Thornton Property claims). (ECF Nos. 2, 19,

   24.)

          On August 2, 2019, Auto-Owners removed these actions to this Court pursuant

   to 28 U.S.C. § 1332 (ECF No. 1); Ma et al. v. Auto-Owners Insurance Company, Civil

   Action No. 19-cv-02205, (ECF No. 1); Ma et al. v. Auto-Owners Insurance Company,

   Civil Action No. 19-cv-02208, (ECF No. 1). The undersigned consolidated these civil

   actions on October 4, 2019. (ECF No. 17.)

                                         III. ANALYSIS

          In the Motion, Auto-Owners moves for summary judgment on Plaintiffs’ claims

   regarding the Thornton Property, arguing the case is barred by the statute of limitations.

   (ECF No. 55.) Additionally, Auto-Owners moves for summary judgment on Plaintiffs’

   claims regarding the Denver, Wheat Ridge, and Thornton Properties, arguing Plaintiffs’

   failure to cooperate with its investigation of these claims means they have forfeited their

   right to recover. (Id.) The Court addresses these arguments in turn.


                                               12
Case 1:19-cv-02203-WJM-NYW Document 82 Filed 06/17/21 USDC Colorado Page 13 of 26




   A.     Thornton Property

          “Statutes of limitations are enacted to promote justice, prevent unnecessary

   delay, and preclude stale claims.” Trigg v. State Farm Mut. Auto. Ins. Co., 129 P.3d

   1099, 1101 (Colo. App. 2005). “Whether a statute of limitations bars a particular claim

   is a question of fact.” Id. (citing Keller Cattle Co. v. Allison, 55 P.3d 257 (Colo. App.

   2002)). However, if undisputed facts demonstrate that the plaintiff had the requisite

   information as of a particular date, then the issue of whether the statute of limitations

   bars a particular claim may be decided as a matter of law. Id. (citing Salazar v. Am.

   Sterilizer Co., 5 P.3d 357 (Colo. App. 2000)).

          The Policies provide that “No one may bring a legal action against us under this

   Coverage Part unless . . . (2) [t]he action is brought within 2 years after the date on

   which the direct physical loss or damage occurred.” (ECF No. 56-2 at 93; ECF No. 56-

   13 at 91; ECF No. 56-23 at 32.) The hailstorm that allegedly damaged the Thornton

   Property occurred on May 8, 2017. (ECF No. 55 at 12 ¶ 34.) Accordingly, the statute of

   limitations for each claim is May 8, 2019.

          Auto-Owners argues that the Thornton Property Claim is barred by the two-year

   statute of limitations period set forth in the Policies. (ECF No. 55 at 22–23.) Plaintiffs

   filed the Complaint alleging damage to the Thornton Property on May 9, 2019, one day

   after the applicable statute of limitations. (ECF No. 24.)

          In response to Auto-Owners’s argument, Plaintiffs do not dispute that the

   applicable statute of limitations is two years or that the Complaint was filed one day

   after the applicable statute of limitations. (ECF No. 65 at 7–8.) Rather, Plaintiffs state

   that they filed their lawsuit in connection with the Thornton Property on May 8, 2019 in

   Adams County District Court, but that the software used to generate the Complaint


                                                13
Case 1:19-cv-02203-WJM-NYW Document 82 Filed 06/17/21 USDC Colorado Page 14 of 26




   incorrectly listed “Thornton, Colorado” in the second line of the caption, instead of

   “Brighton, Colorado.” (Id. at 7.) Therefore, the Clerk rejected the Complaint for fear of

   confusing anyone. (Id.) Plaintiffs state that the Clerk recommended attaching a cover

   sheet to the refiled complaint explaining the situation and asking that the May 8, 2019

   date be considered the filing date. (Id.)

          According to Plaintiffs, counsel “followed these instructions and filed the original

   complaint once again.” (Id.) Given the foregoing, Plaintiffs argue that the “evidence

   demonstrates that the filing was timely filed,” and “any dispute regarding the filing date

   is attributable to the actions of the state court.” (Id.) Therefore, Plaintiffs argue that the

   Court should find the Complaint was timely filed within the limitations period. (Id. at 7–

   8.)

          The Court disagrees. Importantly, Plaintiffs neither cite nor provide any evidence

   to support their argument. (See id.) They offer no evidentiary support for the fact that

   they asked the Adams County District Court to consider the Complaint timely filed,

   much less any evidence that the Adams County District Court granted such request.

   Moreover, Plaintiffs do not provide an affidavit from their attorney, the clerk who made

   the alleged recommendation, or even themselves to support their argument. In

   addition, they cite no statute or case law that would excuse their late filing. They make

   no argument that equitable tolling applies here. They simply rely on the wholly

   unsupported argument of their counsel.

          Upon due consideration, the Court finds that Plaintiffs’ lawsuit in connection with

   the Thornton Property is barred by the statute of limitations and will be dismissed.




                                                 14
Case 1:19-cv-02203-WJM-NYW Document 82 Filed 06/17/21 USDC Colorado Page 15 of 26




   B.     Denver Property and Wheat Ridge Property

          1.     Breach of Contract Claims

          Plaintiffs assert claims for breach of the Policies based on Auto-Owners’s alleged

   failure to pay benefits owed as a result of the hailstorm. In its Answers to each

   Complaint, Auto-Owners raises the affirmative defense of failure to cooperate, arguing

   that “Plaintiffs’ claims may be barred . . . by . . . duties, obligations, and requirements on

   the part of the Plaintiffs to provide Auto-Owners with requested information and

   documents; and the duty of Plaintiffs to cooperate with Auto-Owners regarding their

   claim, including the timely provision of necessary information and documents.”10 Solely

   for the purposes of deciding this Motion, the Court assumes that Plaintiffs have

   established the elements of their breach of contract claims, and proceeds to the

   question of whether there is a genuine issue of material fact regarding whether Auto-

   Owners has satisfied its affirmative defense of failure to cooperate.

          “A cooperation requirement in an insurance policy is ‘valid and enforceable.’”

   Windhorst v. State Farm Mut. Auto. Ins. Co., Court of Appeals No. 11CA1045, at 11

   (Colo. App. May 24, 2012) 11 (quoting Farmers Auto. Inter–Insurance Exch. v. Konugres,

   202 P.2d 959, 962 (1949)). 12 “Importantly, whether there has been cooperation on the


          10
             As noted above, Auto-Owners did not provide its Answers with its Notices of Removal,
   requiring the Court to locate them independently. Moreover, in the Motion, Auto-Owners did not
   characterize its argument as an affirmative defense or otherwise point the Court toward its
   Answers as the source of this defense. Equally unhelpful, Plaintiffs also did not describe the
   arguments in terms of an affirmative defense in their response.
          11
             This Colorado Court of Appeals opinion is unpublished, and neither Westlaw nor
   LexisNexis provide a full copy of the opinion. Nonetheless, the Court has obtained a copy of the
   opinion from the state court docket and cites to the page numbers of that document.
          12
            In conducting legal research, the Court became aware that effective September 14,
   2020, Colorado enacted Colorado Revised Statute § 10-3-1118, “Failure-to-cooperate defense,”
   which explains the conditions which must be met before the failure to cooperate defense is


                                                 15
Case 1:19-cv-02203-WJM-NYW Document 82 Filed 06/17/21 USDC Colorado Page 16 of 26




   part of an assured with the company . . . is usually a question of fact.” Cribari v. Allstate

   Fire & Cas. Ins. Co., 375 F. Supp. 3d 1189, 1198 (D. Colo. 2019), aff’d, 2021 WL

   2255008 (10th Cir. June 3, 2021) (quoting Konugres, 202 P.2d at 963) (internal

   quotation marks and alterations omitted); see also Hansen v. Barmore, 779 P.2d 1360,

   1364 (Colo. App. 1989) (“Generally, the question of whether the insured has violated his

   insurance policy by failing to cooperate with the insurer is a question of fact for the trial

   court.”).

          “Non-cooperation constitutes breach only if material and substantial

   disadvantage to the insurer is proved.” Id. (internal quotation marks and citation

   omitted). “[A]ny formal, inconsequential or collusive lack of cooperation will be

   immaterial.” Id. (citation omitted). In addition, what might appear initially to be a breach

   of the cooperation clause “may be excused, if it develops that the failure of the assured

   was due to mistake, and that there was no exercise of bad faith on his part.” Id.

   “However, where the facts are undisputed and only one reasonable inference may be

   drawn from them, cooperation may be resolved as a matter of law.” Windhorst, Court of

   Appeals No. 11CA1045, at 11 (citing ITT Specialty Risk Servs. v. Avis Rent A Car Sys.,

   Inc., 985 P.2d 43, 46 (Colo. App. 1998) (addressing failure to give insurer timely notice

   of claim)).

          In Windhorst, the court explained that “in a first-party claim where an insured

   seeks coverage for a loss already sustained, such prejudice is determined by whether




   asserted in a court of law or an arbitration. However, this statute was enacted after the events
   at issue in these cases and does not apply to the Court’s analysis of the Motion. The Court
   notes that neither party invokes this statute, provides it as supplemental authority, or argues that
   it applies to the analysis of the Motion.



                                                   16
Case 1:19-cv-02203-WJM-NYW Document 82 Filed 06/17/21 USDC Colorado Page 17 of 26




   the insurer has been able to complete a reasonable investigation with regard to whether

   the insured’s claim is valid.” Id.

                  If the insured’s refusal to cooperate prevents the insurer
                  from completing such a reasonable investigation, prejudice
                  should be found to exist. Specifically, it has been held that
                  the insurer can deny coverage, following an insured’s refusal
                  to provide documents reasonably requested by the insurer,
                  on the basis that the insurer has been prejudiced because
                  the insured’s refusal prejudices the insurer by putting the
                  insurer in the untenable position of either denying coverage
                  or paying the claim without the means to investigate its
                  validity.

   Id. (citing 1 Insurance Claims and Disputes 5th § 3:2).

          Whether documents have been “reasonably requested” by an insurer depends

   on their materiality and relevancy. Id. (citing Farmer v. Allstate Ins. Co., 396 F. Supp.

   2d 1379, 1382–83 (N.D. Ga. 2005) (rejecting plaintiff’s argument that financial

   information she failed to provide was not relevant: “Where an insurer suspects that a

   claim might be fraudulent, information relating to the insured’s recent income and

   sources of income is material and relevant to the suspicion of fraud and to the insured’s

   possible financial motive.”); Rymsha v. Trust Ins. Co., 746 N.E. 2d 561, 564 (Mass. App.

   Ct. 2001) (financial document was “material and relevant”); Keith v. Allstate Indem. Co.,

   19 P.3d 1077, 1079–80 (Wash. Ct. App. 2001) (same)). Where the insured’s failure to

   provide some of the requested records is undisputed, the court may determine their

   relevance to the insurer’s investigation as a matter of law. Id. (citing Doerr v. Allstate

   Ins. Co., 121 F. App’x 638 (6th Cir. 2005) (affirming trial court’s determination that

   financial records requested by insurer and not provided by insured were relevant to

   insurer’s investigation and failure to provide them breached insured’s duty to

   cooperate)).



                                                17
Case 1:19-cv-02203-WJM-NYW Document 82 Filed 06/17/21 USDC Colorado Page 18 of 26




          Here, Auto-Owners contends that Plaintiffs breached their duty of cooperation

   under the Policies, which materially and substantially disadvantaged Auto-Owners.

   (ECF No. 55 at 19.) Specifically, Auto-Owners argues that it was not provided access

   to critical information relevant to Plaintiffs’ property damage claims such that Auto-

   Owners was “put ‘in the untenable position of either denying coverage,’ without

   sufficient information, ‘or paying Plaintiff’s [sic] claim without the means to investigate its

   validity.” (Id. (citation 13 omitted).)

          For support, Auto-Owners provides the Affidavit of Geoff Page, a Senior Claims

   Specialist employed by Auto-Owners, in which Page states that at no time prior to filing

   the three lawsuits at issue here did Plaintiffs ever provide Auto-Owners with estimates

   setting forth a full and complete statement of the alleged hail damage they claimed.

   (ECF No. 56-3 at 2 ¶ 4.) Page states that for each of the three claims, Auto-Owners

   made numerous requests for information and documents supporting Plaintiffs’ property

   damage claims, but no responses were provided. (Id. at 3 ¶ 5.) For example, Page

   explains Auto-Owners requested documents such as Sworn Statement in Proof of Loss

   forms, (id. at 4 ¶ 4), full and complete estimates for all repairs (id. at 5 ¶ 7), and other

   documentary support (id. at 6 ¶ 15). Auto-Owners asserts that Plaintiffs either failed to

   provide the requested information, or provided incomplete, false, or misleading

   information in response to their requests for documentary support for Plaintiffs’ claims.

   (ECF No. 55 at 19.) Indeed, it was not until after Plaintiffs sued Auto-Owners that they

   produced the purported final estimate of their damages, and later provided an even



          13
             Auto-Owners’s citation to Harris is incorrect. The correct citation is to Windhorst,
   Court of Appeals No. 11CA1045, at 12.



                                                   18
Case 1:19-cv-02203-WJM-NYW Document 82 Filed 06/17/21 USDC Colorado Page 19 of 26




   higher estimate of their damages in connection with their expert disclosures. (Id.)

          In response, Plaintiffs do not dispute that they had a duty to cooperate under the

   Policies. (See generally ECF No. 65.) In fact, Plaintiffs do not dispute any material

   facts set forth in Auto-Owners’s Statement of Material Facts, nor do they offer their own

   statement of material facts in their response. (See id.) Instead, Plaintiffs argue that

   they “fully cooperated with Defendant’s investigation into their claims.” (Id. at 6.) For

   support, they cite their “production of Proof of Loss forms [Exhibit D], along with a

   multitude of additional documentation to assist Defendant in determining how and to

   what extent the loss occurred.” (Id. (citing ECF No. 65-4 (Exhibit D)).)

          In addition, without citing any evidence, Plaintiffs argue that Auto-Owners

   “blatantly chose to disregard objective evidence of covered damage.” (Id.) Plaintiffs

   contend that the “inability on the part of Defendant to locate and document the full

   extent of the covered hail and wind damage to the Property during the course of its

   inspections illustrates how inadequate and improper Defendant’s conduct has been

   throughout its entire investigation.” (Id.) Further, they emphasize that “the disparity in

   each party’s estimates presents a glaring fact issue, namely Defendant’s willful

   disregard for the objective evidence indicating severe hail and wind damage to the

   Property, such that summary judgment would not be an appropriate method for

   adjudicating Plaintiff’s [sic] claim.” (Id.) According to Plaintiffs, Auto-Owners’s

   contention that its “underpayment on the claim” is sufficient “intentionally ignores its own

   egregious actions during the investigation.” (Id.)

          Despite Plaintiffs’ arguments—much of which are the conclusory arguments of

   counsel and are not supported by any competent evidence in the record—the Court




                                                19
Case 1:19-cv-02203-WJM-NYW Document 82 Filed 06/17/21 USDC Colorado Page 20 of 26




   concludes that Auto-Owners has made a prima facie demonstration that Plaintiffs failed

   to cooperate under the terms of the Policies. See Polland v. State Farm Mut. Auto. Ins.

   Co., 2019 WL 10258801, at *7 (D. Colo. Oct. 25, 2019), reconsideration denied, 2020

   WL 6799934 (D. Colo. Nov. 19, 2020) (granting summary judgment in insurer’s favor

   where insured’s failure to cooperate materially and substantially disadvantaged insurer).

   As summarized in detail above, Auto-Owners has demonstrated, and Plaintiffs do not

   dispute, that they sent numerous requests for documents and additional support that

   Plaintiffs either did not respond to, or when Plaintiffs did respond, they provided

   insufficient information for Auto-Owners to evaluate the claims.

          Under these circumstances, “the burden shifts to [Plaintiffs] to put forth sufficient

   evidence that a reasonable jury could find that [they] did not fail to cooperate under the

   terms of [their Policies].” Id. (citing Anderson, 477 U.S. at 248). For the following

   reasons, the Court finds that Plaintiffs have failed to provide any competent summary

   judgment evidence beyond mere conclusory statements and attorney argument which

   directly speak to this issue, and thus, have not carried their burden.

          As noted above, to support their position, Plaintiffs point to Exhibit D. (ECF No.

   65 at 6 (citing ECF No. 65-4).) However, Exhibit D consists of only two pages: two

   Sworn Statements of Proof of Loss, one for the Wheat Ridge Property and one for the

   Thornton Property. (Id.) The exhibit contains no additional information, such as a Proof

   of Loss form for the Denver Property. Auto-Owners also highlights that the Proof of

   Loss form for the Thornton Property is undated and unsigned, and neither form upon

   which Plaintiffs rely was submitted with all necessary supporting documents. (ECF No.

   77 at 5.) While Plaintiffs state in a conclusory manner that their cooperation included




                                                20
Case 1:19-cv-02203-WJM-NYW Document 82 Filed 06/17/21 USDC Colorado Page 21 of 26




   the production of a “multitude of additional documentation to assist Defendant in

   determining how and to what extent the loss occurred,” they identify no such

   documentation in the record other than Exhibit D. (ECF No. 65 at 6.)

          In addition, Plaintiffs assert that a genuine issue of material fact exists because

   of the disparity in the parties’ estimates. (ECF No. 65 at 6.) Specifically, Plaintiffs argue

   that

                   Defendant asks this Court to disregard the disparities
                   between the parties estimate amounts, as well as
                   Defendant’s clearly inadequate method of investigation, by
                   arguing that its underpayment on the claim is sufficient.
                   Defendant’s contention intentionally ignores its own
                   egregious actions during the investigation. Specifically,
                   Plaintiff has [sic] provided Defendant with objective evidence
                   that related to the actual cost of the necessary repairs to the
                   Properties. Plaintiff’s [sic] objective evidence, including their
                   estimate prepared by Plaintiffs’ own contractor and retained
                   cost expert, Caid Riggin, establishes the true cost of
                   Plaintiff’s [sic] necessary repairs. See Ex. A; Ex. B; Ex. C.
                   [ECF Nos. 65-1, 65-2, and 65-3.] Despite receiving
                   Plaintiff’s [sic] evidence establishing a covered loss,
                   Defendant has chosen to disregard these objective facts in
                   order to avoid making proper payment to Plaintiffs.

   (Id. at 6–7.)

          As an initial matter, Plaintiffs fail to point the Court toward evidence showing such

   a disparity, and the Court will not comb the record for such evidence. 14 See McKinzy v.

   I.R.S., 367 F. App’x 896, 897 (10th Cir. 2010) (“Judges are not like pigs, hunting for

   truffles buried in briefs.” (citing Gross v. Burggraf Constr. Co., 53 F.3d 1531, 1546 (10th

   Cir. 1995))). Moreover, Plaintiffs cite no cases supporting the argument that a mere

   disparity in the estimates creates a genuine issue of material fact which precludes


          14
            Regardless, even if Plaintiffs had specifically identified the disparity in numbers, it
   would not change the outcome here.



                                                    21
Case 1:19-cv-02203-WJM-NYW Document 82 Filed 06/17/21 USDC Colorado Page 22 of 26




   summary judgment. In fact, they cite no cases at all regarding failure to cooperate,

   much less cases that support their position.

          But even setting aside these critical deficiencies in Plaintiffs’ argument, they miss

   the point. The disparity in estimates on which Plaintiffs now rely arose only after they

   filed the three lawsuits against Auto-Owners and obtained Riggin’s expert opinion. In

   Windhorst, the plaintiff made a similar argument as Plaintiffs do here, asserting that the

   defendant received most or all of the disputed medical records through disclosure in the

   lawsuit, before moving for summary judgment. See Windhorst, Court of Appeals No.

   11CA1045, at 17. However, the court concluded that “[e]ven so, this would not cure the

   prejudice,” because by that time, the defendant was defending the plaintiff’s claims

   based on its alleged failure to timely process and pay her UM/UIM benefits. Id. Had the

   plaintiff provided all relevant records or identified allegedly irrelevant records in a

   privilege log (during the investigation), the defendant could have made an informed offer

   on the claim and possibly avoided the lawsuit. Id.

          Like the defendant in Windhorst, during its investigation, Auto-Owners did not

   have the information initially requested to properly adjust the claim and—as Plaintiffs

   admit—did not have these other estimates until after Plaintiffs filed suit. Given the

   foregoing, the Court finds that there is no genuine issue of material fact as to whether

   Plaintiffs failed to cooperate.

          Next, the Court examines whether Auto-Owners suffered a material and

   substantial disadvantage as a result of Plaintiffs’ failure to cooperate. See Polland,

   2019 WL 10258801, at *6 (“The failure to cooperate is a breach of the insurance

   contract only if the insurer suffers a material and substantial disadvantage.”) (citation




                                                 22
Case 1:19-cv-02203-WJM-NYW Document 82 Filed 06/17/21 USDC Colorado Page 23 of 26




   and alterations omitted); Walker v. State Farm Fire & Cas. Co., 2017 WL 1386341, at *3

   (D. Colo. Feb. 23, 2017), report and recommendation adopted, 2017 WL 1386346 (D.

   Colo. Mar. 17, 2017) (granting summary judgment in favor of insurer, which suffered

   material and substantial disadvantage as a result of insured’s failure to cooperate).

          The cooperation provisions in the Policies specifically provide that the insureds

   must provide “a description of how, when and where the loss or damage occurred,”

   “send . . . a signed, sworn proof of loss containing the information we request to

   investigate the claim,” and “cooperate with us in the investigation or settlement of the

   claim.” (See supra, Part II.B.) As previously explained, Auto-Owners made repeated

   requests to Plaintiffs for documentary support for their claims of hail damage. Either no

   response or inadequate responses were provided. Plaintiffs do not argue that the

   requests were unreasonable in any way or that that they were somehow precluded from

   providing adequate responses. (ECF No. 65.) Instead, Plaintiffs merely contend in a

   conclusory manner that they “fully cooperated” and “provided documents to the

   Defendant when received.” (Id. at 6.) However, other than Exhibit D, they cite no

   evidence supporting the statement that they provided such documents. (Id.)

          Despite Plaintiffs’ conclusory arguments and deflections regarding Auto-

   Owners’s unsubstantiated “egregious” behavior, the Court finds that Plaintiffs’ failure to

   cooperate “prejudice[d] [Auto-Owners] by putting [Auto-Owners] in the untenable

   position of either denying coverage or paying the claim without the means to investigate

   its validity.” See Walker, 2017 WL 1386341, at *8 (citation omitted); State Farm Mut.

   Auto. Ins. Co. v. Secrist, 33 P.3d 1272, 1275 (Colo. App. 2001) (explaining that an

   insurer has been materially and substantially disadvantaged where the insured has




                                               23
Case 1:19-cv-02203-WJM-NYW Document 82 Filed 06/17/21 USDC Colorado Page 24 of 26




   acted in a way that has an “adverse effect on the insurer’s defense, settlement, or other

   handling of the claim”). Thus, the Court concludes that Plaintiffs’ failure to cooperate

   caused a material and substantial disadvantage to Auto-Owners, and consequently,

   Auto-Owners is entitled to summary judgment with respect to Plaintiffs’ breach of

   contract claims. See Secrist, 33 P.3d at 1275 (affirming summary judgment in insurer’s

   favor where insured failed to respond to insurer’s letters advising him of his duty to

   cooperate).

          2.     Statutory Delay/Denial and Common Law Bad Faith Claims

          Plaintiffs also assert statutory delay/denial and common law bad faith claims.

   First, in Colorado, a person “engaged in the business of insurance shall not

   unreasonably delay or deny payment” to an insured. Colo. Rev. Stat. § 10-3-

   1115(1)(a). To establish a claim under § 10-3-1115, a plaintiff “must therefore show

   that: (1) benefits were owed under the policy and (2) defendant unreasonably delayed

   or denied payment of plaintiff’s claim.” TBL Collectibles, Inc. v. Owners Ins. Co., 285 F.

   Supp. 3d 1170, 1201 (D. Colo. 2018).

          Because there is no genuine issue of material fact as to whether Plaintiffs failed

   to cooperate, the Court finds that Auto-Owners’s actions were reasonable as a matter of

   law. See Polland, 2019 WL 10258801, at *7. Further, because Plaintiffs’ failure to

   cooperate “vitiates [their] coverage” under the Policies, and as a result Auto-Owners

   owes them no benefits, their statutory delay/denial claims fail as a matter of law. Id. As

   a result, the Court finds that Auto-Owners is entitled to summary judgment on Plaintiffs’

   statutory delay/denial claims.

          Next, “[t]he requirements of a common law bad faith claim under Colorado law

   are heightened in comparison to those of a statutory bad faith claim.” Nyborg v. State


                                               24
Case 1:19-cv-02203-WJM-NYW Document 82 Filed 06/17/21 USDC Colorado Page 25 of 26




   Farm Mut. Auto. Ins. Co., 2021 WL 662305, at *3 (D. Colo. Feb. 19, 2021). An insurer

   must deal in good faith with its insured. Zolman v. Pinnacol Assurance, 261 P.3d 490,

   496 (Colo. App. 2011) (citing Am. Family Mut. Ins. Co. v. Allen, 102 P.3d 333, 342

   (Colo. 2004)). “Due to the ‘special nature of the insurance contract and the relationship

   which exists between the insurer and the insured,’ an insurer’s breach of the duty of

   good faith and fair dealing gives rise to a separate cause of action arising in tort.”

   Goodson v. Am. Standard Ins. Co., 89 P.3d 409, 414 (Colo. 2004) (quoting Cary v.

   United of Omaha Life Ins. Co., 68 P.3d 462, 466 (Colo. 2003)). A plaintiff must show

   that the insurer’s conduct was unreasonable and that the insurer acted with knowledge

   or reckless disregard that its conduct was unreasonable. See Travelers Ins. Co. v.

   Savio, 706 P.2d 1258, 1272, 1274 (Colo. 1985).

          Because the reasonableness of the insurer’s conduct is an element of Plaintiffs’

   common law bad faith claims, and because it has been established that given Plaintiffs’

   failure to cooperate, Auto-Owners’s conduct was reasonable as a matter of law, the

   Court finds that there is no genuine issue of material fact as to Plaintiffs’ common law

   bad faith claims. See Polland, 2019 WL 10258801, at *8 (finding defendant entitled to

   judgment as matter of law on plaintiff’s common law bad faith claim where plaintiff failed

   to cooperate). Thus, Auto-Owners is entitled to summary judgment on Plaintiffs’ bad

   faith claims.

                                        IV. CONCLUSION

          For the reasons set forth above, the Court ORDERS as follows:

   1.     Defendant Auto-Owners Insurance Company’s Motion for Summary Judgment

   (ECF No. 55) is GRANTED as follows:




                                                25
Case 1:19-cv-02203-WJM-NYW Document 82 Filed 06/17/21 USDC Colorado Page 26 of 26




   2.     Civil Action No. 1:19-cv-2208-WJM-NYW is DISMISSED without prejudice, as it

   is barred by the applicable statute of limitations;

   3.     The Clerk shall enter judgment in favor of Defendant and against Plaintiffs in Civil

   Action No. 1:19-cv-2203-WJM-NYW and Civil Action No. 1:19-cv-2205-WJM-NYW;

   4.     Defendant shall have its costs reasonably incurred in all three actions upon

   compliance with D.C.COLO.LCivR 54.1;

   5.     The Recommendation (ECF No. 80) on Defendant’s Motion for Sanctions (ECF

   No. 61) are VACATED AS MOOT; and

   6.     The Clerk shall terminate all three actions.



          Dated this 17th day of June, 2021.

                                                     BY THE COURT:



                                                     ______________________
                                                     William J. Martinez
                                                     United States District Judge




                                                26
